               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF WISCONSIN


UNION PACIFIC RAILROAD
COMPANY,

             Plaintiff,

     v.                                       Case No. 17-CV-00897

WISCONSIN DEPARTMENT OF
REVENUE, et al.,

             Defendants.


                               NOTICE OF APPEAL


     PLEASE TAKE NOTICE that Defendants Wisconsin Department of

Revenue and Peter Barca, in his official capacity, appeal to the United States

Court of Appeals for the Seventh Circuit from the Decision and Order entered

by this Court on March 5, 2019, (Dkt. 53), the Order imposing a permanent

injunction entered on March 21, 2019, (Dkt. 55), and the Judgment entered

by this Court on March 22, 2019. (Dkt. 56.) A true and correct copy of the

Decision and Order, Order, and the Judgment are being filed with this Notice

of Appeal.

     The     counsel      of   record   for   Defendants   on   appeal   will   be

Assistant Attorney General Brian P. Keenan. Assistant Attorney General
Jennifer L. Vandermeuse will also be serving as appellate counsel. The

appropriate filing fee is being paid concurrent with this Notice of Appeal.

      Dated this 19th day of April, 2019.

                                     Respectfully submitted,

                                     JOSHUA L. KAUL
                                     Attorney General of Wisconsin

                                     Electronically signed by:

                                     s/ Brian P. Keenan
                                     BRIAN P. KEENAN
                                     Assistant Attorney General
                                     State Bar #1056525

                                     JENNIFER L. VANDERMEUSE
                                     Assistant Attorney General
                                     State Bar #1070979

                                     Attorneys for Defendants
Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-0020 (Keenan)
(608) 266-7741 (Vandermeuse)
(608) 267-2223 (Fax)
keenanbp@doj.state.wi.us
vandermeusejl@doj.state.wi.us




                                      -2-
